Citation Nr: 1504075	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-23 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to waiver of the recovery of overpayment (or debt) of Dependents' Educational Assistance (DEA) benefits in the amount of $13,509.66.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1969.  The appellant is the Veteran's former spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) RO in Los Angeles, California, which denied the waiver request on the basis of bad faith on the part of the appellant.  

Although the appellant requested a hearing before the Board to be held at the local RO on the August 2011 VA Form 9, she did not appear for the hearing or request postponement of the hearing.  In consideration of the foregoing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  In January 2010, the appellant filed for DEA benefits alleging that she was the spouse of the Veteran, and VA awarded DEA benefits to the appellant on the basis that she was the spouse of a veteran who had been found to be permanently and totally disabled.  

2.  On August 30, 2010, the Veteran submitted a copy of the divorce decree showing that the marriage between he and the appellant had ended as of February 25, 2000, and a copy of the Notice of Entry of Judgment showing that notice of the judgment regarding the dissolution of marriage was mailed to the appellant and the Veteran on February 25, 2000.  

3.  In September 2010, VA notified the appellant that DEA benefits were terminated because records showed that she was divorced from the Veteran prior to February 17, 2009 and was not eligible for DEA benefits.  The award of VA educational benefits was accordingly terminated, creating an overpayment in the amount of $13,509.66. 

4.  The overpayment of DEA benefits in the amount of $13,509.66 was properly created because the appellant misreported that she was the Veteran's spouse when she applied for DEA benefits. 

5.  The overpayment was the result of bad faith on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of DEA benefits in the amount of $13,509.66 is precluded by reason of bad faith on the part of the appellant.  
38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  In September 2010, the RO informed the appellant that DEA benefits were terminated because she and the Veteran were divorced prior to February 17, 2009, and she was not eligible for the benefits.  The RO also informed the appellant that she was overpaid for the period from February 17, 2009 to August 31, 2009, and must repay the debt.  

In November 2010, the appellant requested a waiver of repayment of the benefits in the amount of $13,509.66 on the basis that she had believed that the divorce was invalid and repaying the debt would result in financial hardship.  In December 2010, the RO informed the appellant that a waiver of the debt was denied.  An April 2011 statement of the case explained to the appellant the bases for denial of the claim, and afforded the opportunity to present information and evidence in support of the appeal. 

Waiver of Overpayment Legal Criteria

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  

"Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

Waiver of Overpayment Analysis

As stated above, the appellant asserts that she had believed that the divorce from the Veteran was invalid when she applied for DEA benefits in January 2010 and repaying the debt in the amount of $13,509.66 would cause undue financial hardship.  She seeks waiver of recovery of the overpayment on this basis. 

In the present appeal, the initial question is whether there was any indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these elements are found to exist, a waiver of the overpayment is precluded.  38 C.F.R. 
§ 1.965(b).

After review of all the evidence of record, the Board finds that creation of the overpayment in the amount of $13,509.66 was the result of bad faith on the part of the appellant, which precludes waiver of recovery of the debt.  When the appellant filed for DEA benefits in January 2010, she represented to VA that she was the spouse of the Veteran.  The appellant was awarded DEA benefits based on this misrepresentation that she was the spouse of a veteran who had been found to be permanently and totally disabled; however, in August 2010, the Veteran reported that he and the appellant were no longer married and submitted a copy of the divorce decree showing that the marriage between he and the appellant had ended on February 25, 2000.  The Veteran also submitted a copy of the Notice of Entry of Judgment showing that notice of the judgment regarding the dissolution of marriage was mailed to the appellant and the Veteran on February 25, 2000, the day that the judgment was issued.   

Although the appellant has asserted that she believed that the divorce was invalid when she filed for the DEA benefit in January 2010, the Board does not find the assertion to be credible.  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992)).  In this case, there is documentation of record showing that the appellant, who was the petitioner in the divorce proceedings, was mailed notice of the divorce judgment on February 25, 2000.  There is no clear and convincing evidence that the appellant did not receive notice that judgment on the divorce proceedings had been entered.  The appellant submitted an April 1997 denial of request for entry of default due to a deficiency in proof of service in support of her assertion that she believed that the divorce was invalid; however, the document is dated approximately three years before the appellant received notice of the judgment of the dissolution of marriage from the Veteran.  On the January 2010 claim, the appellant denied that there was a divorce pending.  Furthermore, in July 2009, the Veteran submitted a portion of a February 2009 letter, reportedly written by the appellant, wherein the appellant acknowledged that she and the Veteran were no longer married.  

Because the appellant and the Veteran had not been married since February 2000, and the appellant misrepresented to VA that she was the Veteran's spouse when she applied for DEA benefits in January 2010, the Board finds that the creation of the overpayment was the result of bad faith on the part of the appellant; therefore, waiver of recovery of overpayment for DEA benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.    


ORDER

Waiver of the recovery of overpayment of DEA benefits in the amount of $13,509.66 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


